Dissenting Opinion by
Judge Doyle :
I join in the dissent and would also point out that, in considering the weight to be given on the scale balancing employee conditions of employment on the one hand and matters of inherent managerial policy on the other, the rights of non-smoking employees, and the corresponding obligations of employers, must be considered. See Smith v. Western Electric Company, 643 S.W. 2d 10 (Mo. Ct. of Appeals, 1983), where the Missouri Court of Appeals recently held that an employee may enjoin his employer from permitting him to be exposed to tobacco smoke in the employee’s workplace because of his medical reaction to the smoke. The Court found that the employer had a common-law duty to provide the employee with a safe place to work.